OPINION
This is an original proceeding to revoke the license heretofore granted to Constantino V. Riccardi to practice law in this state. Upon the filing of the petition an order was entered directing the issuance of citation to the respondent directing him to show cause why his *Page 131 
license to practice law should not be revoked, and for service thereof at San Francisco, California. Service of such citation having been made, the respondent, in due time, appeared by counsel and interposed a motion to strike and a demurrer to the petition, which were disposed of by this court in an opinion heretofore filed, wherein the motion to strike was sustained, the demurrer overruled, and thirty days allowed the respondent in which to answer. 53 Nev. 128, 294 P. 537.
The respondent having failed to answer the petition within the time allowed, or at all, the petitioner, by its attorneys, moved the court to enter the default of the respondent, and for judgment on the pleadings as prayed in the petition.
Upon the hearing of the motions mentioned, the petitioner offered in evidence the written application of the respondent for admission to the bar of this state, and the opinions of the court in the following matters, namely: In Re Riccardi, 182 Cal. 675,189 P. 694; People v. Riccardi, 50 Cal.App. 427, 195 P. 448; In Re Riccardi, 64 Cal.App. 791, 222 P. 625; and In Re Riccardi,80 Cal.App. 66, 251 P. 650.
Without considering the evidence offered, the petition stating good grounds for the revocation of the license granted to the respondent, and there being no denial thereof, it follows that the prayer of the petition should be granted.
It is ordered that the license heretofore issued to the respondent be, and the same is hereby, revoked.